DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 12-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fafard et al. (US 9,855,995 B2).
Fafard et al. disclose a watercraft comprising: a hull extending from a bow to a stern of the watercraft, wherein the stern comprises a transom (Fig 4 and Fig 6); and an aft extension [110, 120] coupled to the hull to extend aft of the transom, wherein the aft extension has a bottom side offset vertically from a keel of the watercraft. The bottom side does not contact water because it is located above a waterline of the watercraft when the watercraft is in a first planing configuration (col. 3, lines 3-4), and the bottom side is located at or below the waterline when the watercraft is not planing in a second configuration (col. 2, lines 64-66), whereby the aft extension is configured to reduce the wake when the watercraft is operated in the second configuration.
Re claim 2, the first configuration is a first freeboard configuration associated with a first waterline and the second configuration is a second freeboard configuration associated with a second waterline higher than the first waterline; and the watercraft is a variable displacement watercraft having an internal ballast system comprising at least one ballast tank [130, 140] within a hull cavity for selectively varying a displacement of the hull between the first freeboard configuration, in which the hull displaces a first amount of water, and the second freeboard configuration, in which the hull displaces a second amount of water greater than the first amount of water (see Fig 2, col. 4, lines 40-49).
Re claim 3, the aft extension is fixed to the hull.
Re claim 5, the bottom side is substantially flat (Fig 4).
Re claim 12, the aft extension is configured to alter a wake of the hull when the watercraft is in the second configuration.
Re claim 13, a width of the aft extension decreases in a direction aft of the transom (Figure 5).
Re claim 14, one or more outer surfaces of the aft extension are inclined inboard (Fig 9).
Re claim 20, the hull is a planing hull and wherein a length of the aft extension is selected such that the aft extension remains above water when the watercraft is planing.

Claims 1, 5, 12, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (US 8,943,993 B2).
Mueller discloses a watercraft comprising: a hull [1] extending from a bow to a stern of the watercraft, wherein the stern comprises a transom [1a]; and an aft extension [2] coupled to the hull to extend aft of the transom, wherein the aft extension has a bottom side offset vertically from a keel of the watercraft such that the bottom side is located above a waterline of the watercraft when the watercraft is in a first configuration (see Fig 2c) and the bottom side is located at or below the waterline when the watercraft is in a second configuration (see Fig 2a and 2b). The aft extension is capable of, and therefore, configured to reduce the wake when the watercraft is operated in the second configuration. Mueller also implies the use of ballast tanks (col. 6, line 8).
Re claim 5, the bottom side is substantially flat.
Re claim 12, the aft extension is configured to alter a wake of the hull when the watercraft is in the second configuration.
Re claim 15, the aft extension is moveably coupled to the hull whereby the aft extension is movable between a first position when the watercraft is in the first configuration and a second position when the watercraft is in the second configuration (Figures 5 and 6)
Re claim 16, the aft extension is moveable substantially vertically to reposition the aft extension between the first and second positions.
Re claim 17, the aft extension is pivotable to reposition the aft extension between the first and second positions.
Re claim 19, an actuator configured to move the aft extension between the first and second positions.
Re claim 20, the hull is a planing hull and wherein a length of the aft extension is selected such that the aft extension remains above water when the watercraft is planing.

Claims 1-8, 10-12, 15-17, 19, 21-23, and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frankel (US 3,508,510 A).
Frankel shows a watercraft comprising: a hull extending from a bow to a stern of the watercraft (Fig 5), wherein the stern comprises a transom (see the structure below hinge 92); and an aft extension coupled to the hull to extend aft of the transom, wherein the aft extension has a bottom side [90] offset vertically from a keel of the watercraft. 
The bottom side is located at a waterline when the watercraft is stationary (col. 2, lines 35-37). If the watercraft is operated at high speed in a first configuration, the bottom side – which is previously at the waterline – would tend to rise above the waterline due to planing of the hull. However, if the watercraft is operated at a substantially slower speed in a second configuration, the bottom side would tend to remain at or below the waterline and suppress the wake.
Also note that the draft of the hull is capable of being modified by adjusting the ballast (col. 2, lines 45-47) or flooding the interior of the hull, whereby the bottom side can remain at or below the waterline regardless of the watercraft speed, and in turn, continue to suppress the wake.
Re claim 2, the first configuration is a first freeboard configuration associated with a first waterline and the second configuration is a second freeboard configuration associated with a second waterline higher than the first waterline; and the watercraft is a variable displacement watercraft having an internal ballast system [46, 48, 50] comprising at least one ballast tank within a hull cavity for selectively varying a displacement of the hull between the first freeboard configuration, in which the hull displaces a first amount of water, and the second freeboard configuration, in which the hull displaces a second amount of water greater than the first amount of water.
Re claim 3, the aft extension is fixed to the hull.
Re claim 4, a deck [84] enclosing at least a portion of a hull cavity, and a superstructure extending above the deck (Fig 5), wherein the aft extension is coupled to the hull such that it extends the superstructure to a location aft of the transom.
Re claim 5, the bottom side is substantially flat.
Re claim 6, the bottom side of the aft extension defines an opening, which provides access into or out of the aft extension, and which is configured to be sealed when the watercraft is in the second configuration.
Re claim 7, a hatch is operatively associated with the opening to selectively seal the opening.
Re claim 8, the hatch opens under the action of ballast within an interior of the aft extension.
Re claim 10, the aft extension defines a passage connecting the interior of the aft extension to an interior of the watercraft.
Re claim 11, the bottom side of the aft extension is vertically offset to a location above a propulsor of the watercraft, and wherein the opening is arranged longitudinally along the bottom side such that the opening is aft of the propulsor.
Re claim 12, the aft extension is capable of altering a wake of the hull when the watercraft is in the second configuration.
Re claim 15, at least a portion of the aft extension is moveably coupled to the hull whereby the aft extension is movable between a first position when the watercraft is in the first configuration and a second position when the watercraft is in the second configuration.
Re claim 16, the portion of the aft extension is moveable substantially vertically to reposition the aft extension between the first and second positions.
Re claim 17, the portion of the aft extension is pivotable to reposition the aft extension between the first and second positions.
Re claim 19, an actuator [94] is provided to move the aft extension between the first and second positions.
Re claim 21, the hull defines a hull cavity [88], the hull comprising a transom; a weather deck [84] enclosing at least a portion of the hull cavity; a rear deck coupled to the hull and extending aft of the transom; an aft enclosure that substantially encloses the rear deck, wherein a bottom surface of the aft enclosure encloses an underside of the rear deck; and a ballast system [46, 48, 50] that selectively varies an amount of ballast within the hull cavity to vary a displacement of the hull between a first displacement configuration associated with a first waterline located below the bottom surface of the aft enclosure and a second displacement configuration associated with a second waterline located at or above the bottom surface of the aft enclosure. The aft enclosure is sized to accommodate a passage of a person therethrough.
Re claim 22, the rear deck is at substantially a same elevation as a stern end of the weather deck.
Re claim 23, an upper surface of the rear deck is coplanar with an upper surface of a stern end of the weather deck.
Re claim 25, a propulsor having an external portion extends aft of the transom, and wherein the rear deck extends aft of the external portion of the propulsor.
Re claim 26, the  access hatch is coupled to the rear deck to selectively open and close an opening through an underside of the rear deck.
Re claim 27, at least a portion of the opening is located aft of the external portion of the propulsor.
Re claim 28, the access hatch opens under the action of ballast within an interior of the aft enclosure.

Allowable Subject Matter
Claims 9, 18 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are either not persuasive, or rendered moot in view of new grounds of rejection.
Rejection based on Fafard et al. 
Applicant’s Arguments: Applicant has argued that the aft platform of Fafard is specifically configured to generate a wake for surfing when in contact with the water. Therefore, Fafard not only fails to teach the claimed limitation, but rather teaches away from an aft extension being configured to reduce the wake when the watercraft is operated in the second configuration.
Response: The lower surface of the Fafard platform is configured to “shape” or modify the wake generated by the boat hull, which can help smoothen the wake (col. 5, line 15). In one embodiment, the lower surface of the platform has a lateral concavity with a downward slope in a rear direction (col. 1, lines 61-64; and col. 5, lines 65-67), which would allow the platform to suppress the wake emerging behind the boat hull at slow speed. In particular, at a boat speed that is substantially slower than the target wake-shaping speed of 9-14 mph (see col. 4, lines 5-7), the shape of the platform’s lower surface would substantially suppress the wake generated by the boat hull.

Rejections based on Mueller or Frankel
Applicant’s Arguments: Applicant has further argued that both Mueller and Frankel fail to teach an extension having a bottom side located at or below the waterline when the watercraft is operated in a second configuration, such that the aft extension reduces the wake when the watercraft is operated in the second configuration.
Regarding Frankel, Applicant notes that the Office Action has failed to make it clear which structure is being relied on to correspond to the aft enclosure.
Response: The bottom side is located at a waterline when the watercraft is stationary (col. 2, lines 35-37). If the watercraft is operated at high speed in a first configuration, the bottom side – which is previously at the waterline – would tend to rise above the waterline due to planing of the hull. However, if the watercraft is operated at a substantially slower speed in a second configuration, the bottom side would tend to remain at or below the waterline and suppress the wake. Also note that the draft of the hull is capable of being modified by adjusting the ballast (col. 2, lines 45-47) or flooding the interior of the hull, whereby the bottom side can remain at or below the waterline regardless of the watercraft speed, and in turn, continue to suppress the wake.
Further, regarding Frankel, the area aft of the hinge 92 and above the bottom surface 90 is considered to be the aft enclosure. 
Additionally, regarding Mueller, Applicant has not pointed out the supposed error in the rejection. As noted in the rejection, the bottom side is located at or below the waterline when the watercraft is in a second configuration (see Fig 2a and 2b). The aft extension would be capable of reducing the wake when the watercraft is operated in the second configuration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kalil (US 10,926,838 B2) shows a hull extension that extends aft of a transom.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617